Wedell, J.
(dissenting): It is my opinion that in order to actually give full faith and credit to the Missouri judgment which awarded custody of the children to the father, petitioner in the instant case, the writ must be allowed. There is no finding the condition with respect to the father had changed sin&e the date of the Missouri decree so as to justify invoking the police power of this state for the protection of the children. There is no finding the father, since the Missouri decree, has become an unfit person or that for any other reason it would be unsafe for courts of this state to surrender possession of the children to him in compliance with the Missouri decree.
This view is not intended as a criticism of the findings of the trial court with respect to what might constitute the best interests of the children if this were an ordinary custody case in which courts of this state had jurisdiction over that general issue.
On the former appeal, Moloney v. Moloney, 163 Kan. 597, 185 P. 2d 167, we recognized and gave full faith and credit to the Missouri decree in the syllabus, but our directions to the trial court, contained in the concluding portion of the opinion, I think were too broad and caused the trial court to make findings pertaining to the best interests of the children generally. The fact it did so should not be permitted to prejudice the rights of the petitioner. If respondent, the mother, desires to litigate the question of changed *451conditions generally to show the best interests of the children now require that she be given their custody she, of course, has a perfect right to do so. Such an action, however, must be filed in the legal domicile of the children which is the domicile of the father, their legally appointed custodian. That domicile is the state of IVLissouri.
Parker, J., joins in the foregoing dissenting opinion.